Citation Nr: 1209347	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-12 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to April 29, 2010, and in excess of 20 percent as of April 29, 2010 for degenerative joint disease and synovitis of the right ankle (right ankle disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 2002 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for a right ankle sprain and assigned a noncompensable rating.  This claim is under the jurisdiction of the RO in Lincoln, Nebraska. 

During the pendency of this appeal, a ten percent rating for the right ankle disability was granted in a March 2009 statement of the case (SOC), effective June 1, 2008, the date of the Veteran's claim.  Subsequently, in a February 2011 rating decision, a 20 percent rating was assigned effective April 20, 2010 based on testimony the Veteran provided at a personal hearing on that date.  Because the higher ratings assigned do not represent a grant of the maximum benefits allowed by law, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the pendency of an appeal, but less than the maximum benefits allowed by law, does not abrogate the appeal).

The Veteran testified at an April 2010 hearing before a Decision Review Officer (DRO) at the Lincoln RO.  A transcript of the hearing has been associated with the claims file.

The Board notes that in an August 2011 informal hearing presentation (IHP), the Veteran's representative argued that a service connection claim for a right ear hearing loss disability also remained on appeal.  The Board disagrees.  Service connection for a bilateral hearing loss disability was denied in the August 2008 rating decision.  The Veteran submitted a timely notice of disagreement (NOD) with respect to that decision in October 2008.  Thereafter, an SOC was issued in March 2009 which again denied service connection for a bilateral hearing loss disability.  In order to perfect his appeal, the Veteran needed to submit a timely substantive appeal within 60 days from the date the SOC was mailed to him, or within 1 year from the date of mailing of the notification of the rating decision being appealed, whichever ended later.  38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2011).  The Veteran did not submit a substantive appeal within that time frame.  Instead, in February 2010, the Veteran submitted what he characterized as a "NOD" with regard to the March 2009 SOC.  Assuming that this statement was intended as a substantive appeal, it was submitted well after the 60-day time period from the date of mailing of the March 2009 SOC and well after the 1-year time period from the August 2008 notification of the rating decision initially denying this claim.  The Board notes that the cover letter to the March 2009 SOC notified the Veteran of the time limits for filing a substantive appeal.  The Veteran has not provided a reason for his failure to submit a timely substantive appeal in accordance with VA regulation.  As such, the Board will not waive the issue of timeliness of the substantive appeal and declines to exercise jurisdiction over this claim.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  

The Board acknowledges the fact that a February 2011 rating decision granted service connection for the Veteran's left ear hearing loss based on a finding of clear and unmistakable error (CUE) in the August 2008 rating decision.  In the August 2011 IHP, the Veteran's representative argued that because this was only a partial grant of benefits, the Veteran's claim for a right ear hearing loss disability remained on appeal.  However, the decision to reverse the August 2008 denial of service connection for a left ear hearing loss disability, and instead to grant benefits for this disorder, was made of the RO's own accord and not because this claim was in appellate status at the time.  For the reasons discussed in the preceding paragraph, the Veteran's claim for a bilateral hearing loss disability was no longer on appeal due to the failure to submit a timely substantive appeal.  The fact that the RO of its own accord granted service connection for a left ear hearing loss disability on the basis of CUE did not revive the Veteran's appeal.  Accordingly, the claim of service connection for a right ear hearing loss disability is not before the Board. 

Because the Board finds that the Veteran's claim for a right ear hearing loss disability was no longer on appeal when he submitted the February 2010 statement expressing disagreement with the March 2009 SOC, which denied the claim, as a consequence the February 2010 statement serves as a new service connection claim for a right ear hearing loss disability.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's right ankle disability has been manifested by marked limitation of motion, pain, instability, and weakness throughout the pendency of this claim. 


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for a right ankle disability have been met throughout the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Code (DC) 5271 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, while the claims file does not reflect that a VCAA notice letter was sent to the Veteran, the file does contain part of a VCAA letter and the Veteran's March 2008 response to it that was submitted the same day as the Veteran's claim.  Notably, the part of this letter that is in the file contains notice the five elements of service connection as well as VA's and the Veteran's respective responsibilities for obtaining evidence in support of his claim.  Moreover, the Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  Therefore, the Board concludes that no further notice is required.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA orthopedic examination was performed most recently in June 2010.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file and the pertinent medical history, examined the Veteran, and described the Veteran's disability and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his right ankle strain since he was last examined by VA.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Analysis

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent prior to April 29, 2010, and in excess of 20 percent as of April 29, 2010 for his service-connected right ankle sprain.  For the reasons that follow, the Board finds that the criteria for a 20 percent rating, but no higher, have been met throughout the pendency of this claim.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's right ankle strain has been rated under DC 5271, which pertains to limited motion of the ankle.  See 38 C.F.R. § 4.71a.  Under DC 5271, a compensable rating is assigned for moderate limited motion and a 20 percent rating is assigned for marked limited motion.  

The Board notes that words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2011).  However, the Schedule for Rating Disabilities provides some guidance by defining full range of motion of the ankle as being dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2011).

The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

Turning to the evidence of record, an April 2008 VA examination report reflects that the Veteran reported weakness, stiffness, swelling, locking, fatigability, giving way, lack of endurance, redness, dislocation and pain of the right ankle.  The pain occurred weekly and lasted for about two hours, and was at a level 6 in a range of 1 to 10 in terms of severity.  The pain was elicited by physical activity and relieved by rest.  On examination, there was slight subluxation of the right ankle.  There was no edema, effusion, weakness, redness, heat, or guarding movement of the right ankle.  There was tenderness distal to the lateral malleolus and weakness of eversion.  Examination did not reveal any deformity.  Range of motion of the right ankle was 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion, which indicated a normal range of motion.  On repetitive use, the right ankle was additionally limited by weakness and pain.  However, there was no decrease in range of motion of the right ankle with repetitive use.   There was no additional limitation due to fatigue, lack of endurance, or incoordination.  The Veteran was diagnosed with a chronic right ankle sprain with objective findings of tenderness and discomfort with full extension and weakness of eversion. 

In an August 2008 VA treatment record, the Veteran reported that his right ankle always felt stiff.  He stated that at least once every two weeks he was "constantly turning it [sic]."  The Veteran stated that on good days he could walk about five miles, and on bad days about half a mile.  He related that in a given week he would experience about three good days and four bad days.  On examination, the Veteran had mild pain of the right ankle to palpation of the anterior talofibular ligament.  He did not have pain in the remainder of the ankle ligaments.  Dorsiflexion of the right ankle was less than 10 degrees. 

Private treatment records dated in September 2008 reflect that the Veteran's right ankle felt weaker than the left ankle when he walked.  X-rays of the right ankle did not reveal any severe ankle abnormality and minimal joint space reduction was noted.  The treating physician believed that the Veteran had right ankle synovitis from a previous injury and advised surgical scoping of the right ankle.

On November 24, 2008, the Veteran underwent arthroscopic surgery of the right ankle with extensive debridement at a private facility.  He was diagnosed with degenerative joint disease and synovitis of the right ankle.  

Two days after his right ankle surgery, on November 26, 2008, the Veteran was seen for follow-up treatment.  He had no complaints and stated that his ankle felt somewhat better.  It was noted that he had been maintaining a "nonweightbearing status."  The Veteran was instructed to remain off of his feet for three more days and then gradually start bearing weight in his surgical shoes.  

A private treatment record dated in early December reflects that the Veteran's right ankle felt "great" but that he was also experiencing a new type of pain in the sinus tarsi area.  He stated that it felt as if his ankle caught in this area and that it hurt quite a bit. 

Another December 2008 private treatment record, dated about two weeks later, reflects that the Veteran's ankle felt much better after the surgery, but that he still had some pain in the sinus tarsi area.  On examination, some pain was noted on palpation of this area.  The Veteran was advised to cease doing range of motion exercises.  

A January 2009 private treatment record reflects that the Veteran was "very pleased" with the results of his surgery and felt that the ankle scope had "helped him quite a bit."  The Veteran also related that he still experienced some pain in an area just slightly medial to the sinus tarsi area when he went up and down stairs.  On examination, pain was noted on palpation along the intermediate dorsal cutaneous nerve of the right foot just medial to the sinus tarsi area.  A positive Tinel's sign was noted in this area.  Pain was not noted above the ankle or posterior to the ankle.  The treating physician diagnosed a nerve entrapment in a new and different area by the superficial peroneal nerve.  The Board here notes that the Veteran has suffered from nerve entrapment involving the feet for which he has undergone nerve decompression surgery.  Service connection for peripheral neuropathy of the right foot was denied in an August 2006 rating decision and the issue of neurological involvement is not on appeal.  Nevertheless, for the purposes of this decision, the Board assumes that the Veteran's right ankle pain is attributable to his service-connected disability.  See Mittleider v. West, 11 Vet App 181 (1998). 

A June 2009 VA joints examination reflects that the Veteran's gait was normal and that he did not use assistive devices.  The Veteran stated that when he had flare-ups of right ankle and foot pain he walked differently.  It was noted that the Veteran was a student and was not employed.  He was generally able to do yard work.  His ankle was not specifically examined in this examination.  

An August 2009 VA treatment record reflects that the Veteran reported a feeling of instability of the right ankle, which was worse than before he underwent the November 2008 arthroscopic surgery. 

A November 2009 VA treatment record reflects that the Veteran had significant stiffness of the right ankle on first arising.  He also noticed swelling of the right ankle.  The Veteran reported doing home stretching exercises and range of motion exercises of the right ankle.  It was noted that the Veteran went to school full time and took care of his son.  On examination, the Veteran had decreased dorsiflexion.  Muscle strength for dorsiflexion, plantar flexion, inversion, and eversion was 4+ out of 5.  An x-ray study showed no evidence of fracture or dislocation.  There was good alignment of the ankle with no major abnormalities noted.  The Veteran was diagnosed with lateral ankle instability. 

In a January 2010 VA treatment record, the Veteran reported that his right ankle was "quite stable" and he planned to do more walking.  Examination findings were essentially identical to what had been reported in the November 2009 VA treatment record.

A March 2010 VA treatment record reflects that the Veteran's right ankle continued to feel relatively stable.  The Veteran reported being on his feet more.  Another VA treatment record dated later that month reflects that although the Veteran's right ankle instability was much improved, it continued to get fatigued easily. 

At the April 2010 hearing, the Veteran stated that he had to do a number of stretching and ankle strengthening exercises every morning in order to "get things started."  He stated that his right ankle had given way while walking.  He also testified that his right ankle bothered him when walking up stairs, although he denied avoiding stairs for this reason.  The Veteran related that walking on uneven ground such as gravel aggravated his right ankle pain and also caused some swelling.  He stated that wearing boots on these occasions helped stabilize the ankle.  The Board here notes that the RO assigned a 20 percent rating effective the date of this hearing based on the Veteran's testimony.

At the June 2010 VA examination, the Veteran reported a constant and dull aching pain at the time of the examination at an intensity level of 3 out of 10 in terms of severity.  He also complained of weakness, stiffness, swelling, instability, fatigue, and lack of endurance of the ankle.  He denied redness, heat, and locking up of the ankle.  He related that flare-ups of symptoms occurred every other day and lasted two to three hours with an intensity of 7 out of 10 in terms of severity.  During flare-ups the Veteran did not walk.  The flare-ups were precipitated by such activities as walking and running.  The symptoms were alleviated by rest, elevation, and ice.  In terms of the Veteran's daily activities, his right ankle sprain decreased his exercise tolerance and he was not able to play with his son as much or fish the way he used to do.  On examination, dorsiflexion of the right ankle was limited by three degrees and plantar flexion was to 45 degrees.  After repetitive movement, dorsiflexion was limited by 10 degrees and plantar flexion was limited to 40 degrees.  There was no angulation of the os calcis in relationship to the long axis of the tibia and fibia.  

In carefully reviewing the evidence of record, the Board finds that the criteria for a 20 percent rating is warranted as of June 1, 2008, the date of the Veteran's claim.  In this regard, although the April 2008 VA examination report shows normal range of motion of the right ankle, it also reflects that the Veteran reported significant and numerous symptoms involving the right ankle, including weakness, stiffness, swelling, locking, fatigability, giving way, lack of endurance, redness, dislocation and pain.  Moreover, on examination, it was noted that there was slight subluxation of the ankle and that the ankle was additionally limited by weakness and pain after repetitive use.  The Board also notes that this examination report is dated prior to the date of the Veteran's claim.  The earliest medical evidence post-dating the Veteran's claim is the August 2008 VA treatment record showing that dorsiflexion of the right ankle was less than 10 degrees.  As discussed above, normal dorsiflexion is from 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II.  The Board finds that a greater than 50 percent degree of limitation of dorsiflexion of the right ankle is reflective of marked limitation of motion.  See 38 C.F.R. § 4.71a, DC 5271.  The Veteran has also described significant pain, stiffness, and instability of the right ankle, and underwent arthroscopic surgery of the right ankle in November 2008.  This evidence further supports a finding that a 20 percent rating is warranted as of June 1, 2008.  Accordingly, the Veteran's right ankle disability has most closely approximated the criteria for a 20 percent rating under DC 5271 since the date of this claim.  A 20 percent rating is the highest rating available for limitation of motion of the ankle under DC 5271.  See id.

The Veteran's representative has argued that the Veteran's right ankle disability should be assigned a rating in excess of 20 percent under the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In Deluca, 8 Vet. App. at 206-07, the Court held that the diagnostic codes pertaining to limitation of motion of a part of the musculoskeletal system do not subsume sections 4.40 and 4.45.  The Court has further held that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes pertaining to limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  In this regard, when a claimant is already receiving the maximum schedular rating based on symptomatology that includes limitation of motion under the applicable diagnostic code, an increased rating under sections 4.40 and 4.45 is not available.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, because the Veteran's right ankle disability has already been assigned the maximum schedular rating under DC 5271, a higher rating may not be assigned under sections 4.40 and 4.45.  See id.  Accordingly, further consideration of the DeLuca criteria is not warranted.

The Board has considered the application of other diagnostic codes.  In this regard, the Board notes that the Veteran has been diagnosed with synovitis and degenerative joint disease of the right ankle.  Under DC 5024, tenosynovitis is rated on limitation of motion of the affected part as degenerative arthritis.  See 38 C.F.R. § 4.71a.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

Here, the maximum rating for limitation of motion of the right ankle has already been assigned under DC 5271.  Accordingly, a higher rating is not warranted under DC's 5003 and 5024.  See id.

There is no evidence showing that the Veteran has ankylosis of the right ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragectomy.  Therefore, Diagnostic Codes 5270, 5272, 5273, and 5274 are not for application.  See 38 C.F.R. § 4.71a.  

Finally, the Board notes that the Veteran has a surgical scar on the right ankle from his November 2008 arthroscopic surgery.  In Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court held that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not " duplicative or overlapping with the symptomatology " of the other condition.  In this case, service connection for a scar of the right ankle was granted in a December 2010 rating decision.  The Veteran's scars due to various service-connected disabilities, including the right ankle scar, were assigned a combined evaluation of 30 percent.  The Veteran has not appealed this rating decision.  Accordingly, the Board finds that the evaluation of the Veteran's right ankle scar is not before the Board.  

As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 20 percent at any point during the pendency of this claim.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record); see also 38 C.F.R. §§ 3.340, 4.16 (2011).  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that he is prevented from engaging in substantial gainful employment due to his right ankle disability.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised in the present appeal.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected right ankle disability is contemplated and reasonably described by the rating criteria.  See id.  As shown in the above discussion, the Veteran's right ankle disability has been manifested by pain, weakness, stiffness, limitation of motion, and instability, resulting in difficulty walking, standing for prolonged periods, and doing more rigorous physical activities such as fishing or playing with his son.  The Board finds that these symptoms are contemplated under DC 5271 and under the Deluca criteria, including sections 4.40 and 4.45, which compensate for limitation of motion, and symptoms such as pain, weakness, and instability producing functional limitations.   The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The treatment records and VA examination reports do not reflect findings by medical professionals that the Veteran's right ankle disability is unusual or exceptional.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's right ankle disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds the Veteran's right ankle disability most closely approximates the criteria for a 20 percent rating throughout the pendency of this claim.  However, the preponderance of the evidence is against a finding that the Veteran's right ankle disability has met the criteria for a rating in excess of 20 percent.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 20 percent is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a rating of 20 percent, but no higher, is granted as of June 1, 2008, for degenerative joint disease and synovitis of the right ankle, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a rating in excess of 20 percent as of April 29, 2010 for degenerative joint disease and synovitis of the right ankle is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


